Case 19-07560-JMC-13   Doc 2   Filed 10/09/19   EOD 10/09/19 17:28:44   Pg 1 of 6
Case 19-07560-JMC-13   Doc 2   Filed 10/09/19   EOD 10/09/19 17:28:44   Pg 2 of 6
Case 19-07560-JMC-13   Doc 2   Filed 10/09/19   EOD 10/09/19 17:28:44   Pg 3 of 6
Case 19-07560-JMC-13   Doc 2   Filed 10/09/19   EOD 10/09/19 17:28:44   Pg 4 of 6
Case 19-07560-JMC-13   Doc 2   Filed 10/09/19   EOD 10/09/19 17:28:44   Pg 5 of 6




                                   /s/ Tamika Michelle Turner
Case 19-07560-JMC-13   Doc 2   Filed 10/09/19   EOD 10/09/19 17:28:44   Pg 6 of 6
